                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 STEPHEN EIMERS, as Personal                      )
 Representative of the Estate of HANNAH           )        Case No. 1:19-cv-44
 EIMERS, Deceased,                                )
                                                  )        Judge Travis R. McDonough
        Plaintiff,                                )
                                                  )        Magistrate Judge Susan K. Lee
 v.                                               )
                                                  )
 VALMONT INDUSTRIES, INC. et al.,                 )
                                                  )
        Defendants.                               )


                                              ORDER



        Before the Court is Plaintiff’s motion to voluntarily dismiss Defendants Valmont

 Industries, Inc., Valmont Highway, and Armorflex International Limited without prejudice,

 pursuant to Federal Rule of Civil Procedure 21 (Doc. 37). Rule 21 provides, “On motion or on

 its own, the court may at any time, on just terms, add or drop a party. The court may also sever

 any claim against a party.” See also Philip Carey Mfg. Co. v. Taylor, 286 F.2d 782, 785 (6th Cir.

 1961). Allowing Plaintiff to drop this defendant would not significantly prejudice any defendant

 because the parties are only in the beginning stages of discovery. Plaintiff represents that he has

 entered into a tolling agreement with these defendants, the terms of which require dismissal

 without prejudice and preservation of all defenses. (Doc. 37, at 1.) These defendants have not

 yet appeared in this action, but Plaintiff further represents that they do not oppose his motion to

 dismiss. Relying on this representation, the Court deems it just to dismiss Plaintiff’s claims

 against Defendants Valmont Industries, Inc., Valmont Highway, and Armorflex International

 Limited without prejudice. Accordingly, Plaintiff’s motion (Doc. 37) is GRANTED, and



Case 1:19-cv-00044-TRM-SKL Document 39 Filed 06/14/19 Page 1 of 2 PageID #: 417
 Plaintiff’s claims against Defendants Valmont Industries, Inc., Valmont Highway, and

 Armorflex International Limited are hereby DISMISSED WITHOUT PREJUDICE.

        SO ORDERED.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cv-00044-TRM-SKL Document 39 Filed 06/14/19 Page 2 of 2 PageID #: 418
